
	
		III
		112th CONGRESS
		2d Session
		S. RES. 625
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Ms. Landrieu (for
			 herself and Mr. Vitter) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the January 12, 2013, opening
		  of the United States Freedom Pavilion: The Boeing Center at the National World
		  War II Museum in New Orleans, Louisiana, and supporting plans for other
		  educational pavilions and initiatives.
	
	
		Whereas historians Stephen E. Ambrose and Gordon H.
			 Nick Mueller, among others, founded the National D-Day Museum on
			 June 6, 2000;
		Whereas section 8134(c) of the Department of Defense
			 Appropriations Act of 2004 (Public Law 108-87; 117 Stat. 1105) designated the
			 National D-Day Museum as America’s National World War II
			 Museum;
		Whereas the National World War II Museum advances the
			 mission of educating the public about the experience of the United States in
			 World War II, covering all branches of the Armed Forces and the Merchant
			 Marine, and documenting and highlighting activities on both the battlefront and
			 home front;
		Whereas the exhibits and programs of the National World
			 War II Museum portray why the War occurred, how the War was won, and what the
			 War means today, and celebrate the spirit of the United States and enduring
			 values displayed during the War;
		Whereas the National World War II Museum emphasizes the
			 diverse nature of the war effort of the United States, reflecting the
			 contributions of women, African-Americans, Japanese-Americans, Hispanic
			 Americans, Native Americans, and other groups that have been neglected in many
			 accounts of World War II;
		Whereas the 12,000 landing craft designed and built by
			 Higgins Industries in New Orleans made amphibious invasions possible and
			 carried United States soldiers ashore in every theatre and campaign during the
			 War;
		Whereas President Dwight D. Eisenhower, the former Supreme
			 Commander of the Allied Expeditionary Forces in Europe, credited Andrew Jackson
			 Higgins, the chief executive officer of Higgins Industries, as the man
			 who won the war for us, in a 1960s conversation with the preeminent
			 historian Stephen E. Ambrose, leading Ambrose to initiate plans for the
			 National World War II Museum;
		Whereas the National D-Day Museum, now known as the
			 National World War II Museum, has made great strides in the
			 development of the facilities, exhibits, and programs at the Museum;
		Whereas the National World War II Museum, since the grand
			 opening on June 6, 2000, which was the 56th anniversary of the D-Day invasion
			 of Normandy, France, has attracted more than 3,000,000 visitors from across the
			 United States and around the world, and has reached millions more through
			 Internet-based and other distance learning programs;
		Whereas World War II veterans and home front supporters,
			 recognized as the greatest generation because of the sacrifices
			 of the veterans and home front supporters at a pivotal time in United States
			 history, are passing away at a rapid rate, creating an urgent need to preserve
			 the stories, and to pay tribute to the service of the veterans and home front
			 supporters;
		Whereas Congress recognizes the need to preserve forever
			 the knowledge and history of the most decisive achievement of the United States
			 during the 20th century and to portray that history to citizens, scholars,
			 visitors, and school children for generations to come;
		Whereas Congress appropriated funds in 1992 to authorize
			 the design and construction of the National D-Day Museum to commemorate the
			 epic 1944 Normandy invasion, and appropriated additional funds in 1998, 2000,
			 2001, 2002, 2003, and 2009 to help expand the Museum to cover the entire
			 experience of the United States in World War II, and the transformational
			 impact on the United States and the world;
		Whereas the World War II Memorial on the National Mall in
			 Washington, DC, will always be the symbolic memorial where people come to
			 remember the sacrifices made during World War II;
		Whereas the National World War II Museum in New Orleans
			 will always be the educational institution where people come to learn about the
			 monumental struggle by the United States against would-be oppressors, so that
			 future generations can understand the role the United States played in the
			 preservation and advancement of freedom in the middle of the 20th
			 century;
		Whereas the State of Louisiana and thousands of donors,
			 including foundations, companies, and Museum members in every State, have
			 contributed millions of dollars and other support to help build and advance the
			 National World War II Museum, and hundreds of volunteers, many from the World
			 War II era, have provided invaluable assistance to the Museum;
		Whereas the Board of Trustees of the National World War II
			 Museum, national in scope, and the Presidential Counselors advisory group,
			 featuring leading historians and museum professionals, provide effective
			 guidance and oversight for the National World War II Museum;
		Whereas the National World War II Museum continues to add
			 to and maintain 1 of the largest personal history collections in the United
			 States, representing the experiences of the men and women who fought in World
			 War II and served on the home front, with more than 7,000 videotaped, oral, and
			 written accounts in the collection, and plans to digitize the collection to
			 vastly improve public access;
		Whereas the National World War II Museum is an official
			 affiliate of the Smithsonian Institution, with a formal agreement to borrow
			 Smithsonian artifacts for exhibits;
		Whereas the National World War II Museum collaborates with
			 other museums and memorials in the United States and around the world;
		Whereas the National World War II Museum has added major
			 facilities in recent years through donor support, including the Solomon Victory
			 Theater complex, which features a 4-D theater, the Stage Door Canteen, a United
			 Service Organization-styled entertainment venue, and the Kushner Restoration
			 Pavilion, home to a major patrol torpedo boat restoration project;
		Whereas the National World War II Museum will open the
			 United States Freedom Pavilion: The Boeing Center in January 2013;
		Whereas the Pavilion will feature aircraft such as the
			 B-17 bomber and the P-51 fighter, the latter flown by the Tuskegee Airmen, and
			 a submarine experience and exhibits honoring Medal of Honor recipients,
			 government leaders who served in World War II, and industries that became known
			 as the Arsenal of Democracy; and
		Whereas other major pavilions and interactive exhibits are
			 planned or under development as the Museum anticipates the completion of the
			 campus by 2016, including the Campaigns of Courage: European and Pacific
			 Theaters Pavilion, the Liberation Pavilion, and a Union Station train
			 experience in the original Louisiana Memorial Pavilion: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes and
			 applauds the planned January 12, 2013, opening of the United States Freedom
			 Pavilion: The Boeing Center, an iconic pavilion funded in part by the Federal
			 Government and a major feature of the institution designated by section 8134(c)
			 of the Department of Defense Appropriations Act of 2004 (Public Law 108-87; 117
			 Stat. 1105) as America’s National World War II Museum;
			(2)recognizes the
			 generous assistance from private individuals, corporations, foundations, the
			 Federal Government, the State of Louisiana, and other public entities committed
			 to offering a lasting tribute to the achievements of the United States in World
			 War II; and
			(3)expresses support
			 for the mission of the National World War II Museum as vital to the
			 preservation of democratic values, to the understanding of United States
			 history and founding principles, and to the education of future generations
			 about the relevance of the War experience to the past and future greatness of
			 the United States.
			
